Citation Nr: 1528774	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for diabetes mellitus as due to herbicide exposure.  

3. Entitlement to service connection for chronic kidney disease as due to herbicide exposure or as secondary to service-connected diabetes mellitus

4. Entitlement to service connection for high cholesterol as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

5. Entitlement to service connection for right shoulder tendonitis as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

6. Entitlement to service connection for left shoulder tendonitis as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

7. Entitlement to chronic ear infections as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

8. Entitlement to dental issues as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

9. Entitlement to allergic rhinitis (claimed as sinus issues) as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

10. Entitlement to bilateral cataracts (claimed as eye sight issues) as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

11.  Entitlement to hypertension as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 

12. Entitlement to tinea unguium (claimed as bilateral foot fungus) as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 

13. Entitlement to bilateral leg cramps as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado in April 2011 and August 2013.  

In May 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  A waiver of RO review of this evidence was submitted.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for bilateral cataracts, hypertension, tinea unguium, and bilateral leg cramps are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2004 rating decision, the Cleveland RO denied the Veteran's claim for service connection for diabetes.  The Veteran did not appeal this rating decision or submit new and material evidence within one year.

2. In March 2010, the Veteran filed a claim to reopen his claim for service connection for diabetes. 

3. The evidence received since the September 2004 rating decision as to the issue of entitlement to service connection for diabetes is relevant and is not cumulative of facts previously considered.

4. The Veteran has a current diagnosis of diabetes mellitus.  

5. The Veteran served aboard the USS TICONDEROGA.  During his time aboard the ship, it served in the official waters of the Republic of the Vietnam for the following periods: April 3, 1971 to April 5, 1971; April 13, 1971 to April 14, 1971; April 18, 1971 to April 23, 1971; May 1, 1971 to May 4, 1971; and May 11, 1971 to May 14, 1971.

6. While the Veteran's ship was in the official waters of Vietnam, the Veteran was recruited to help deliver and pick up mail from the Saigon Airport.  During this period, the Veteran set foot in the Republic of Vietnam. 

7. The Veteran has a current diagnosis of chronic kidney disease, which is due to service-connected diabetes mellitus. 

8. High cholesterol is a laboratory finding and is not a disability for VA compensation purposes.

9. The competent evidence of record does not indicate that the Veteran's right shoulder tendonitis, left shoulder tendonitis, chronic ear infections, dental issues, and his allergic rhinitis are even potentially related to his active service, including his exposure to herbicides or are secondary to his service-connected diabetes. 
 

CONCLUSIONS OF LAW

1. The September 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. New and material evidence having been received; the claim of entitlement to service connection diabetes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for diabetes have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).

4. The criteria for service connection for chronic kidney disease, as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5. The criteria for service connection for high cholesterol as due to herbicide exposure and as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

6. The criteria for service connection for right shoulder tendonitis as due to herbicide exposure and as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

7. The criteria for service connection for left shoulder tendonitis as due to herbicide exposure and as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

8. The criteria for service connection for chronic ear infections as due to herbicide exposure and as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

9. The criteria for service connection for dental issues as due to herbicide exposure and as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

10. The criteria for service connection for allergic rhinitis as due to herbicide exposure and as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate his claims and what the evidence in the claims file shows, or fails to show, with respect to his claims.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

New and Material Evidence for Service Connection for Diabetes Mellitus   

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the September 2004  rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims.  The Board notes that service personnel records of the Veteran were associated with the Veteran's claims file after the September 2004 rating decision, however, the Board does not find that these records were relevant.  The records of the times when the USS TICONDEROGA was stationed in the waters off shore of the Republic of Vietnam had been associated with the claims file prior to the September 2004 rating decision.  The records from the Veteran's personnel folder associated after this date were not relevant to the decision to reopen the Veteran's claim.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

In September 2003, the Veteran filed a claim for service connection for diabetes.  In September 2004, the Veteran's claim was denied as the Veteran's diabetes could not be directly connected to his active service and the evidence did not demonstrate that the Veteran had active service on land in the Republic of Vietnam.  The claim was not appealed and no relevant evidence was submitted within one year; accordingly, the claim became final one year after the September 2004 rating decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).     

In March 2010, the Veteran submitted a claim to reopen his previously denied claim for service connection for diabetes.  The Veteran has alleged that new and material evidence exists and requested that his claim for service connection for be reopened.  Records received subsequent to the September 2004 rating decision include: records from the Denver VAMC (VA Medical Center), statements submitted by the Veteran, and testimony provided at Veteran's Board hearing.  

The evidence received since the September 2004 rating decision, particularly the Veteran's statements that he delivered and picked up mail from an airport in Saigon, relate to whether the Veteran set foot in the Republic of Vietnam and whether he is entitled to presumptive exposure to herbicides.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim.  Accordingly, the claim for service connection for diabetes is reopened.

Entitlement to Service Connection for Diabetes

The Veteran has submitted a claim for service connection for diabetes mellitus as due to exposure to herbicides.  Upon review of the evidence of record, the Board finds that service connection for diabetes is warranted based upon the Veteran's active duty service on land in the Republic of Vietnam in 1971.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

To qualify for this presumption of exposure to herbicides, the evidence must indicate that the Veteran actually "stepped foot on land in Vietnam." See 38 C.F.R. § 3.313(a).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam (or "Blue Water" service) may not be considered "Service in the Republic of Vietnam", and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).

The Veteran initially argued that he should be entitled to service connection based upon exposure to herbicides on a secondary basis from helicopters and planes that had flown over the Republic of Vietnam; however, in the course of his response that such a requirement should not be necessary, the Veteran stated that he had in fact served on land in Vietnam for a brief period, which should qualify him for the herbicide exposure presumption.  The Veteran stated:

Your letter brought back to memory a work detail that I was "volunteered" for.  While aboard the [USS TICONDEROGA], I was assigned to the Administration Division and worked in the Print Shop. Another part of the X-Division was the Post Office.  While in the War Zone of Vietnam we received a lot of mail.  Myself and a few others were sent to shore to take and to pick up our mail.  

The Veteran reported that they flew out early in the morning on a large cargo plane, picked up the mail, and flew back.  He stated that the total time for the trip was only a few hours, but during the period at the Saigon Airport he set foot on the ground of Vietnam.  He stated that he likely had not previously thought of the incident as it was a fearful experience for him but that if records on "work details" were kept, then some record of this should be in his personnel file.  

During the Veteran's Board hearing, he elaborated upon the description of this event.  He stated that his division, the X division, included the print shop (his office), the post office, the personnel office, and the chaplaincy office, which fell under the direction of executive officer of the ship.  He reported that as he was the "low man on the totem pole" in the print shop, he was "volunteered" to go on a mail run during this time he stepped foot in the Republic of Vietnam.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

While the Veteran's personnel records are silent to whether the Veteran went on a "mail run" in April or May of 1971, the Board finds the Veteran's statements to be credible and resolves the benefit of the doubt in favor of the Veteran.  His statements regarding the timing of the event are consistent with the times at which the USS TICONDEROGA was known to be in the offshore waters of Vietnam.  Further, his statements appear to be consistent with the circumstances of his military occupational specialty.  Resolving doubt in the Veteran's favor, this evidence establishes presumptive herbicide exposure in Vietnam during the required period for a presumption of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) (providing for presumptive herbicide exposure for in-country service in Vietnam between January 9, 1962, and May 7, 1975).

Additionally, the evidence establishes the Veteran has diabetes mellitus type II, which will be presumptively service-connected based on herbicide exposure in service.  See 38 C.F.R. § 3.309(e). 

In sum, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with diabetes mellitus, type II. Accordingly, entitlement to service connection for diabetes mellitus, type II is warranted

Entitlement to Service Connection for Chronic Kidney Disease

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  See Buckley v. West, 12 Vet. App. 76, 84 (1998)

Here, the Veteran's treatment records from the Denver VAMC indicate that in March 2011, he underwent an ultrasound, which demonstrated that he had slightly hyperechoic kidneys suggesting renal disease.  On April 29, 2011, a VA nephrology physician stated that he had seen the Veteran as a renal patient, who had stage three, chronic kidney disease from diabetes.  Finally, treatment records from July 2014 indicate that the Veteran has a current diagnosis of chronic kidney disease. 

As the Veteran has a current diagnosis of chronic kidney disease, which has been etiologically related to his diabetes mellitus by his physician, the Board finds that service connection for chronic kidney disease is warranted as secondary to service-connected diabetes mellitus.  

Entitlement to Service Connection for High Cholesterol 

The Veteran contends that he has high cholesterol as a result of service.  For the reasons that follow, the Board finds that the Veteran's high cholesterol is not a disability, and therefore not eligible for service connection. 

The Board regrets informing the Veteran that an elevated cholesterol level or hyperlipidemia represents a laboratory finding and not a disability for VA purposes. See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Even though the Veteran receives treatment for hypercholesterolemia (or high cholesterol), this is not enough for service connection.  Although elevated cholesterol, high cholesterol, and hyperlipidemia may be considered a risk factor in the development of certain diseases, they are not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  The term "disability" as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for disease or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014); Allen v. Brown, 7 Vet. App. 439 (1995).  There is, however, no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability or impairment of earning capacity.

Accordingly, because high cholesterol is not a disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against his claim for service connection for hypercholesterolemia, and his claim must be denied.  As such, the benefit of the doubt rule is in applicable.  38 U.S.C.A. § 5107(b); see Gilbert, at 49.

Entitlement to Service Connection for Other Conditions as due to Exposure to Herbicides or as Secondary to Diabetes Mellitus

The Veteran has also contended that service connection is warranted for right shoulder tendonitis, left shoulder tendonitis, chronic ear infections, dental issues, and allergic rhinitis as secondary to diabetes mellitus or as due to exposure to herbicides.  Unfortunately, the Board finds that the competent evidence of record does not even potentially indicate that any of these conditions are either directly related to his active service or secondary to his diabetes mellitus.  Therefore, these claims must be denied.  

During his Board hearing, the Veteran indicated that he was claiming all of these conditions as secondary to his diabetes mellitus.  In his January 2014, notice of disagreement the Veteran indicated that all of these conditions were related to his active service and that some were secondary to his service-connected diabetes mellitus.  However, on his VA Form 9 he stated that these conditions were all secondary to his diabetes.  

The Veteran's service treatment records do not indicate that the Veteran had right shoulder tendonitis, left shoulder tendonitis, chronic ear infections, dental issues, or allergic rhinitis (or sinus issues) during his active service.  The Veteran's treatment records from May 2, 1970 indicate that he suffered from nasal congestion but there is no indication that this was a recurrent condition.  His October 27, 1971 separation examination only notes impairments related to his vision.  His dental records from that time indicate "no restorations." 

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, at 1335.  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value. Barr, at 308 (2007); Caluza, at 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert, at 54 (1990).

While the Board notes that the Veteran may be competent to report a diagnosis of dental issues and recurrent ear infections; however, the medical evidence of record does not indicate that these conditions existed during the Veteran's active service.  Further, the Veteran has primarily asserted that these conditions are secondary to his service-connected diabetes mellitus.  During the Veteran's Board hearing, the Veteran was given the opportunity to provide testimony on how these conditions were connected to his active service but the Veteran stated that he did not have any additional statements to provide.  The Board due to the lack of support from the Veteran's own statements, the Board finds that the evidence weighs against service connection on a direct basis.   

To the extent that the Veteran would argue that these conditions are due to his exposure to herbicides, the Board notes that none of these conditions are listed as presumptively entitled to service connection under 38 C.F.R. § 3.309(e).  Further, no evidence has been provided to indicate that these conditions would otherwise be due to herbicide exposure.  Accordingly, service connection is denied on this basis.  

Finally, to the extent that the Veteran argues that these conditions are secondary to his service-connected diabetes mellitus, the Board finds that there is no competent evidence indicating a link between any of the above-referenced conditions and the Veteran's service connected diabetes mellitus.  

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  See Buckley, at 84.  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439  (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509  (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this instance, no competent evidence has been provided indicating an etiological relationship between the Veteran's service-connected diabetes and any of the following conditions: right shoulder tendonitis, left shoulder tendonitis, chronic ear infections, dental issues, or allergic rhinitis.  While the Veteran may be competent to provide a lay diagnosis in certain circumstances, the Board finds that an opinion regarding a relationship between diabetes mellitus, a condition of the endocrine system, and any of these conditions would extend beyond the realm of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, as no competent evidence has been provided regarding a relationship between these conditions and the Veteran's service-connected diabetes mellitus, service connection must be denied on a secondary basis.  

Accordingly, as the competent evidence of record does not even potentially indicate that any of these conditions are either directly related to the Veteran's active service, including as due to exposure to herbicides, or secondary to his diabetes mellitus, service connection for right shoulder tendonitis, left shoulder tendonitis, chronic ear infections, dental issues, and allergic rhinitis must be denied.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided regarding the Veteran's in letters sent to the Veteran in March 2010 and June 2013.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes: the Veteran's service treatment records, statements from the Veteran and other lay statements, VA treatment records, and private treatment records.  While the Board notes that the Veteran was not provided a VA examination in relation to his claim for service connection for right shoulder tendonitis, left shoulder tendonitis, chronic ear infections, dental issues, and allergic rhinitis, the Board has found that as the competent evidence of record does not even potentially indicate that these conditions are related to the Veteran's service on a direct or secondary basis, and no such examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in May 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the undersigned identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all relevant evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for diabetes is reopened.

Service connection for diabetes as due to exposure to herbicides is granted. 

Service connection for chronic kidney disease, as secondary to service-connected diabetes mellitus is granted. 

Service connection for high cholesterol is denied.

Service connection for right shoulder tendonitis, including as due to herbicide exposure and as secondary to diabetes mellitus, is denied. 

Service connection for left shoulder tendonitis, including as due to herbicide exposure and as secondary to diabetes mellitus, is denied.

Service connection for chronic ear infections, including as due to herbicide exposure and as secondary to diabetes mellitus, is denied.

Service connection for dental issues, including as due to herbicide exposure and as secondary to diabetes mellitus, is denied

Service connection for allergic rhinitis, including as due to herbicide exposure and as secondary to diabetes mellitus, is denied


REMAND

The Board finds that the evidence of record is not sufficient to adjudicate the entitlement to service connection for the following issues: bilateral cataracts, hypertension, bilateral leg cramps, and tinea unguium.  While these conditions are not are not presumptive diseases due to exposure to herbicides, a Veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Further, the Board finds that the medical evidence of record indicates that these conditions may be related to his service connected diabetes.  

With regard to the Veteran's tinea unguium, the Board notes that the Veteran was shown to have signs of diabetic neuropathy of his bilateral feet in 2004, which can be related to various conditions of the feet.  The Veteran has been diagnosed with hypertension and has been shown to have renal dysfunction as secondary to his diabetes mellitus, which indicates a possible relationship between these conditions. With regard to the Veteran's claim for service connection for cataracts, the Board notes that a 2004 C&P examination reported that the Veteran had a diagnosis of background diabetic retinopathy, which indicates some diabetic impairment of the Veteran's eyes.  Finally, with regard to the Veteran's bilateral leg cramps, the Veteran's treatment records from September 2012 indicate a possible relationship between this condition and diabetes mellitus.  Accordingly, the Board finds that the Veteran should be afforded a VA medical examination to address these conditions. See McLendon, at 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. After any necessary development has been completed, schedule the Veteran for a VA examination to provide opinions regarding the following conditions: bilateral cataracts, hypertension, bilateral leg cramps, and tinea unguium.  The examiner is specifically asked to provide opinions to the following questions:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorder, to include: bilateral cataracts are due to the Veteran's service-connected diabetes. 

b. If not, whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorder, to include: bilateral cataracts are due to the Veteran's military service? (The examiner should presume the Veteran was exposed to herbicides).

c. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed hypertension is due to the Veteran's service-connected diabetes. 

d. If not, whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed hypertension is due to the Veteran's military service? (The examiner should presume the Veteran was exposed to herbicides).

e. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral leg cramp condition is due to the Veteran's service-connected diabetes. 

f. If not, whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral leg cramp condition is due to the Veteran's military service? (The examiner should presume the Veteran was exposed to herbicides).

g. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed tinea unguium is due to the Veteran's service-connected diabetes. 

h. If not, whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed tinea unguium is due to the Veteran's military service? (The examiner should presume the Veteran was exposed to herbicides).

A rationale should be provided for any opinions rendered.  

2. Readjudicate the remanded claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


